OPTION TO EXERCISE OIL & GAS LEASE





STATE OF NEW MEXICO   )   ) COUNTY OF BERNALILLO   )



 

     THIS AGREEMENT, entered into this the_______ day of ________________ ,2002,
by and between WESTLAND DEVELOPMENT CO., INC., a New Mexico Corporation, whose
address is 401 Coors Blvd., N.W., Albuquerque, NM 87121, (hereinafter called
"Optionor" or "Lessor") and SUNVALLEY ENERGY CORPORATION, a New Mexico
Corporation, whose address is P.O. Box 1000, Roswell, NM 88202-1000,
(hereinafter called "Optionee" or "Lessee").





     WHEREAS, under date of June 6th 2000, Lessor delivered to Lessee, an Oil &
Gas Lease (the "Initial Lease") as recorded in Book A6 at Page 7854, and
subsequently amended by Partial Release and Amended Oil & Gas Lease, as recorded
in Book A21 at Page 5985, of the Bernalillo County, New Mexico records covering
certain lands located in Bernalillo County, New Mexico containing 6,256.00
acres, more or less, as described on the amended Exhibit "A" to said Initial
Lease.





     AND WHEREAS, Optionee, under the terms and provisions hereinafter set out,
desires to secure an exclusive option to acquire an oil & gas lease ("Option
Lease") on all or any portion of the following described land located in
Bernalillo County, New Mexico, to-wit:





SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF





     NOW THEREFORE, Optionor, for the sum of Two Dollars ($2.00) per net mineral
acre of land described on Exhibit "A" hereto, does hereby grant and convey unto
Optionee, for a period of two (2) years from the date first above mentioned, the
exclusive right and privilege of acquiring an Option Lease on all or a portion
of said lands, together with all rights and privileges necessary, useful, and/or
convenient in connection therewith. Said Option Lease shall be in the same form
as the Initial Lease referenced above. This option may be exercised, at
Optionee's discretion, at any time prior to the expiration of this Agreement, by
giving written notice to Optionor designating the specific acreage to be
included in said Option Lease. Said Option Lease shall become effective on the
date Optionee elects to exercise this option and shall remain in force and
effect for a term concurrent with that of the Initial Lease.





     Upon receipt of notice and selection of acreage, Optionor shall execute and
deliver unto Optionee an Option Lease of similar terms and conditions to the
form of the Initial Lease; provided, however, all reference to royalties to be
paid to Lessor under the Option Lease shall be revised to reflect a fifteen
percent (15%) royalty payment. Furthermore, all annual delay rental payments
provided for in said Option Lease shall be calculated on the same basis and rate
as contained in the Initial Lease. Upon approval of title as hereinafter
provided, Optionee shall pay to Optionor a cash bonus consideration of Twenty
Three Dollars ($23.00) per net mineral acre of land to be leased, subject to the
terms and conditions of said Option Lease as stated therein. Optionee shall have
thirty (30) days from the date the lease option is exercised to have its agents
examine title. Optionor's title and leasing rights shall be subject to approval
by Optionee's agents and the bonus consideration shall be due and payable on or
before the end of such thirty (30) day period, subject to approval of title. In
the event Optionor owns an abstract of title, Optionor agrees to supply Optionee
a copy of the said abstract.





     Any notice given to either party must be in writing and sent to the above
address of each party. All of the covenants, obligations, and considerations of
this Agreement shall extend to and be binding upon the parties hereto, their
heirs, successors, assigns, and successive assigns. Optionee will not assign
this Agreement, in whole or in part, without the prior written consent of the
Optionor, said consent will not be unreasonably withheld.



     Optionor hereby agrees, during the term of this Agreement, not to enter
into any oil, gas and mineral lease or agreement to lease the lands described on
Exhibit "A" with a third party which could in any way diminish the net mineral
interest available to Optionee as of the date of this Agreement.





IN WITNESS WHEREOF, this instrument is executed on the date first above written.

 



Westland Development Co., Inc. Sun Valley Energy Corporation       By: Barbara
Page, President and CEO By: Phelps Anderson, President       State of New Mexico
}{        County of Bernalillo }{ CORPORATION ACKNOWLEDGMENT          County of
Bernalillo }{

       
    

 

 

 

 

 

 

 

     The foregoing instrument was acknowledged before me this ______day
of_________________2002 by Barbara Page, President and CEO of Westland
Development Co., Inc., a New Mexico corporation on behalf of said corporation.








My Commission Expires_________, 20_______

 

____________________________     
Notary Public

     State of New Mexico

}{

 

     County of Chaves

}{

CORPORATION ACKNOWLEDGMENT




     The foregoing instrument was acknowledged before me this _______day
of_______________ 2002 by Phelps Anderson, President of Sun Valley Energy
Corporation, a New Mexico corporation on behalf of said corporation.







My Commission Expires________ , 20______

____________________________     
Notary Public





Page 2



 

EXHIBIT "A"



Attached to and made a part of that certain Option to Exercise Oil & Gas Lease
between Westland Development Co., Inc., as Grantor, and SunValley Energy
Corporation, as Grantee, dated _______________________, 2002.





All of the following lands, except for any lands described below not quieted in
that certain Quiet Title Suit No. 8-76-03865, located within the Town of Atrisco
Grant, Bernalillo County, New Mexico:







 

Township 9 North, Range 1 East, N.M.P.M               

Net Mineral Acres

 

Section 5: W/2
Section 6 & 7: That certain tract of land located in Sec 6 & 7 of T-9-N, R-1-E
containing 201.01 acres, more or less, being bounded now or formerly as follows:
North by North line of Section 6; East by East line of Section 6 and; South by
South line of  Town of Atrisco Grant; and West by lands or Viola Singletary
etal.

320.00

 

 

201.01

         

Township 10 North, Range 1 East N.M.P.M
Section 3: W/2 of the South part located within the

   

Town of Atrisco Grant.                         

191.44

 

Section 4: South part located within the Town of

   

Atrisco Grant.                          

382.21

 

Section 5: South part located within the town of

   

Atrisco Grant.

380.88

 

Section 31: That certain tract of land located in the
Southeast part of Sec. 31 comprising 27.00 acres, more or less,
as delineated in that certain Plat of Survey of Westland
Development Co, - South Tract.




27.00

 

Section 32: That certain tract of land located in the
South part of Sec. 32 comprising 206.00 acres, more or
Less, as delineated in that certain Plat of Survey of
Westland Development Co. – South Tract




206.00

   

1708.54 Total




END OF EXHIBIT "A"



 

MEMORANDUM OF OPTION TO EXERCISE OIL & GAS LEASE





STATE OF NEW MEXICO

)

  )  

COUNTY OF BERNALILLO

)


KNOW ALL MEN BY THESE PRESENTS:

   




     This Memorandum shall serve notice to all third parties that WESTLAND
DEVELOPMENT CO., INC., a New Mexico Corporation, whose address is 401 Coors
Blvd., N.W., Albuquerque, NM 87121, (hereinafter called "Optionor") has entered
into a Option to Exercise Oil & Gas Lease agreement (the "Agreement")
dated______________________________________, with SUNVALLEY ENERGY CORPORATION,
a New Mexico Corporation, whose address is P.O. Box 1000, Roswell, NM
88202-1000, (hereinafter called "Optionee"), which Agreement covers and includes
those certain lands situated in Bernalillo County, New Mexico, being more
particularly described in Exhibit "A", which said Exhibit "A" is incorporated
herein and made a part hereof for all purposes by reference.





     The Agreement provides, in part, for: (1) Optionee to be granted the
exclusive right to obtain an oil & gas lease on all or a portion of the Exhibit
"A" lands during the two (2) year Option Period stipulated in the Agreement; (2)
the Option Period shall commence on the date of the Agreement; and, (3) the
Agreement is subject to various terms, conditions and provisions, all of which
have been agreed by and between Optionor and Optionee, as set forth in the
Agreement.





     IN WITNESS WHEREOF, the parties to the Agreement, in consideration of the
amounts stated in the Agreement, and other good and valuable consideration, and
the benefits to be derived by the parties hereto in accordance with the terms
and conditions of the-Agreement, have executed this Memorandum of Option to
Exercise Oil & Gas Lease on the dates of their respective notarial
acknowledgments.





     This instrument may be executed in any number of counterparts, all of
which, when taken together, shall constitute one original instrument. For
recording purposes Optionee may combine the pages containing Optionor's
signatures and acknowledgments with the body and text of one counterpart hereof.
'







Westland Development Co., Inc.

Sun Valley Energy Corporation

         

____________________________
By: Barbara Page, President and CEO

_______________________________

By: Phelps Anderson, President







State of New Mexico

  }{

 

}{

 

County of Bernalillo

  }{

                CORPORATION ACKNOWLEDGMENT





     The foregoing instrument was acknowledged before me this _______day of
_______________, 2002 by Barbara Page, President and CEO of Westland Development
Co., Inc., a New Mexico corporation on behalf of said corporation.







My Commission Expires ________20_______     

_________________________________

Notary Public

    






My Commission Expires ________20_______     

_________________________________
Notary Public

   






State of New Mexico 

}{

 

}{

 

County of Chaves  

}{

                CORPORATION ACKNOWLEDGMENT

     

     The foregoing instent      The foregoing instrument was acknowledged before
me this ______day of ________________, 2002 by Phelps Anderson, President of
SunValley Energy Corporation, a New Mexico corporation on behalf of said
corporation.





My Commission Expires ________20_______        
_________________________________
                                                                               Notar
y Public



